Title: Enclosure: William Short to Antoine Bernard Caillard, 6 March 1791
From: Short, William
To: Caillard, Antoine Bernard



Amsterdam le 6. Mars 1791.
Monsieur

En reponse à la lettre que vous m’avez fait l’honneur de m’ecrire avant hier je puis vous informer que l’emprunt dont il est question a été fait en consequence de deux votes du Congres passés le 4. & le 12. du mois d’Aoust dernier & qui autorisent des emprunts en y designant leurs objets. J’ai eu l’honneur avant mon depart de Paris de porter a la connaissance de votre ministere les intentions de notre gouvernment autant qu’elles m’etaient connues alors—à mon trés grand etonnement je n’ai pas jusqu’a present reçu des ordres ulterieurs quoique j’en attends comme j’en ai attendu journellement depuis quelque tems. Quand à mon opinion particuliere je crois que cet emprunt sera employé, ainsi que ceux qui se feront successivement, à rembourser sans delai la partie de la dette Americaine envers la France, qui est echue; & je n’ai nul doute que je recevrai des ordres à cet effect avant qu’il ne soit rempli. Je conte passer par la Haye sous peu de jours en m’en retournant à Paris. Je ne manquerai pas Monsieur de profiter de cette occasion pour vous aller faire ma cour & avoir l’honneur de vous assurer de mes voeux
M. Caillard.

